Title: Harriet Livermore to James Madison, 22 October 1829
From: Livermore, Harriet
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Charleston in South Carolina,
                                
                                October 22. AD. 1829.
                            
                        
                         
                        A female, quite unknown to you, who has nothing commendatory in herself, but an alliance to that sex, which
                            is called "the weaker vessel", very respectfully solicites your attention a few moments, to the subject of a petition she has to lay to at your feet. An impression that your time is very closely occupied,
                            leads me to believe you will give a preference to brevity rather than be detained by a long preface of apology, for this
                            seeming temerity in a woman, & stranger—Therefore I will hasten to my disclosure of the point to which my heart
                            is drawn; and first.
                        I am a daughter of the happy part of our favored country called New Engd. and of course an advocate for
                            liberty. 2. I profess a belief in the gospel of Jesus Christ, & am consequently opposed to the Article of SLAVERY———3. I love my native country, therefore I am jealous of her laws, desiring they may be
                            all equal, that no disproportion may offend the eye of Heaven, and draw divine judgments on a flourishing, enterprising,
                            & (in some respects) happy Continent.+4. I feel myself in duty to my Saviour, Master, & lawgiver, whch is
                            Christ Jesus, obligated to love my neighbor, especially to love the souls of men, women and children, for his Name sake,
                            in whom there is all fulness of redemption, alike for Greek or Jew, barbarian Pythian bond or free, Glory, honor and praise for
                            ever to his Great Name!
                        You now, sir, have the subject that relates to my petition in the abstract; and (on account of the present movements in "old Va") you may possibly anticipate my
                            petition also. I have abhorred slavery, from the first dawn of moral intellect, by which I
                            intend my advent on a religious life; for to my infantile apprehension of the word morality, its meaning is inseparable
                            with gospel purity, & I believe in no other foundation than Christ’s exposition of the
                            law of GOD, on which to raise a superstructure that will answer our purpose, when summoned to
                            appear before him as the Judge of quick and dead—the exposn amts. to supreme & undivided love to God, followed
                            by equal charity to our fellow beings, who are all members of his intelligent creation below
                            the sun. To view the subject (slavery) in abstract is sufficient for a feeble daughter of the North. She understands her
                            weakness too well to attempt its analyzation. Its abolition she apprehends desirable to the full extent of desire for
                            reformation in ultimo; but extremely difficult, while love of luxury, & lust for gold enslave the nobler part of
                            man, the mind—but amelioration appears attainable and gradual
                            emancipation may be so conducted, as to elicit a hope that succeeding generations, will experience such degrees of
                            benefit, as to excite feelings of veneration & gratitude toward the memory of statesmen & legislators of
                            the present age. Hearing of your state Conn, even now in session, I am induced to offer my simple entreaty that you sir,
                            will even become an enthusiast, (excuse this expression) in your exertions to hold the door open in ancient Va, through whch celestial born freedom may finally
                            pass; & thus a complete espousal one day be witnessed between the Northern, Western Eastern and southern states of
                            N America—a door sir whch instrumentally you aided to unfold in Ohio—for which you have the
                            esteem & blessing of thousands.
                        Perhaps Sir, an enquiry arises in your mind concerning me, who I am? I answer I am
                            a kind of nobody, a small, insignificant being in the world’s estimate—I am a single woman,
                            forty one years of age—the most that I can say for myself is, that I fear GOD; & love
                                Jesus—you may also enquire, why so lonely a mortal with views as above, shd wander so far
                            from home, & into a slave country? I reply, that I am a chronic invalid, & unable to endure my native
                            winter winds. For two years past have pined under the assaults of pain turned Rheumatic; & extreme debility called
                            nervous—Physicians, parent, & frds in Massts advised this change of climate. Charleston was my own choice—I am mostly a prisoner to my chamber. I may or may not
                            recover—It is as God pleases—
                        Since my arrival here, I have conversed with persons of both sexes, (who have called on the pilgrim
                            stranger,) on the subject of slavery—& I may say, from respectable authority, that a large
                            proportion of this community, are very desirous that Va may prosper in every essay toward emancipating her bond slaves;
                            & that there is in S. Carolina, thousands of white people who are distressed & burdened on the account of
                            slavery.
                        I must inevitably close—have indulged my rambling pen already too far; & deem an apology now necessary—please sir, to forgive me—I shall add only, in union with a respectful adeiu, my delight in believing that your name is
                            already on the hond list, with Fox & Pitt, & to express my best wishes for your present &
                            eternal peace—That yr last days may be the best of your life, & your latest moments expire in divine peace, is
                            Sir, the prayer of
                        
                        
                        
                        
                            
                                Harriet Livermore,
                            
                        The Pilgrim Stranger
                    "O sons of freedom, equalize your laws,
                        Be all consistent plead the negro’s cause
                        That every nation in your code may see
                        Columbia’s negro like Columbia free."